Case 7:19-cv-10983-VB Document 38 Filed 03/22/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTHONY BARBERAN,
Plaintiff,

 

Vv.

TOWN OF EASTCHESTER, EASTCHESTER ORDER

POLICE DEPARTMENT, TIMOTHY BONCI,  . ~~
individually and in his official capacity as 19 CV 10983 (VB)
Eastchester Chief of Police, JEFFREY

HUNTER individually and in his official

capacity as Eastchester Police Lieutenant,

Defendants. ;
wecccees “ x

 

Defendants having filed a motion to dismiss the amended complaint pursuant to Rule
12(b)(6) (Doc. #28), it is HEREBY ORDERED:

1. Defendants’ motion is GRANTED IN PART and DENIED IN PART. The
motion is GRANTED with respect to plaintiffs Section 1981 claims. The motion is DENIED
with respect to plaintiffs other claims.

2. A telephone conference is scheduled for April 7, 2021, at 3:00 p.m., at which
time the Court will issue a bench ruling explaining the basis for its decision. This conference
shall also serve as an initial conference in this matter. All counsel shall use the following
information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

3. By March 31, 2021, counsel shall file on the ECF docket their proposed Civil
Case Discovery Plan and Scheduling Order, a blank copy of which will be attached to the Notice
of Initial Conference. The Notice will be separately docketed.

4, The Clerk is instructed to terminate the motion. (Doc. #28).

Dated: March 22, 2021
White Plains, NY
SO ORDERED:

Vaud Vem

Vincent L. Briccetti
United States District Judge

 
